Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0001160
                                                        17-MAY-2017
                                                        01:51 PM



                         SCWC-14-0001160

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                         SCWC-14-0001160

CERTIFIED CONSTRUCTION, INC., Petitioner/Petitioner-Appellant,

                                vs.


COLLINS TOMEI, as Director of the Department of Finance, County
           of Hawai#i, Respondent/Respondent-Appellee
                      (CIVIL NO. 14-1-0303)
  ___________________________________________________________

                                and

                         SCWC-14-0001190

        In the matter of CERTIFIED CONSTRUCTION, INC.,
          Petitioner/Petitioner-Appellant/Appellee,

                               vs.

COLLINS TOMEI, as Director of the Department of Finance, County
     of Hawai#i, Respondent/Respondent-Appellee/Appellant.
                     (CIVIL NO. 14-1-0200)



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0001160 and CAAP-14-0001190;
              CIVIL NOS. 14-1-0303 and 14-1-0200)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

         Petitioner/Petitioner-Appellant Certified Construction,
Inc.’s application for writ of certiorari filed on April 7, 2017,

is hereby rejected.

          DATED:   Honolulu, Hawai#i, May 17, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                 2